Case 2:19-bk-14989-WB      Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02          Desc
                            Main Document    Page 1 of 33


 1    STEVEN M. SPECTOR (SBN: 51623)
         sspector@buchalter.com
 2    ANTHONY J. NAPOLITANO (SBN: 227691)
         anapolitano@buchalter.com
 3    BUCHALTER, A Professional Corporation
      1000 Wilshire Boulevard, Suite 1500
 4    Los Angeles, CA 90017-2457
      Telephone: (213) 891-0700
 5    Facsimile:: (213) 896-0400
 6    ADAM H. FRIEDMAN (pro hac vice to be filed)
         afriedman@olshanlaw.com
 7    OLSHAN FROME WOLOSKY LLP
      1325 Avenue of the Americas
 8    New York, NY 10019
      Telephone: (212) 451-2216
 9    Facsimile: (212) 451-2222
10    Attorneys for secured creditor
      HILLAIR CAPITAL MANAGEMENT, LLC
11
                            UNITED STATES BANKRUPTCY COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
                                     LOS ANGELES DIVISION
14
     In re                                   Lead Case No. 2:19-bk-14989-WB
15
     SCOOBEEZ, INC., et al.                  Chapter 11
16
                       Debtors and Debtors   (Jointly Administered with
17                     in Possession.        Case Nos. 2:19-bk-14991; 2:19-bk-14997)
18
     Affects:                                HILLAIR CAPITAL MANAGEMENT, LLC’S
19                                           NOTICE OF MOTION AND MOTION TO
             All Debtors                     APPROVE TERMS OF PROPOSED
20                                           STIPULATION FOR INTERIM USE OF CASH
             SCOOBEEZ, INC., only            COLLATERAL
21
             SCOOBEEZ GLOBAL, INC.
22           only                            Hearing:
                                             Date:         June 6, 2019
23           SCOOBUR, LLC only               Time:         10:00 a.m.
                                             Place:        U.S. Bankruptcy Court
24                                                         Courtroom 1375
                                                           255 East Temple Street
25                                                         Los Angeles, CA 90012
26

27

28



     BN 36489560V1
Case 2:19-bk-14989-WB        Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                 Desc
                              Main Document    Page 2 of 33


 1   TO THE HONORABLE JULIA BRAND, UNITED STATES BANKRUPTCY JUDGE,
 2   THE DEBTORS, THEIR COUNSEL AND ALL PARTIES IN INTEREST:
 3           PLEASE TAKE NOTICE THAT Hillair Capital Management LLC and its affiliates
 4   (collectively, “Hillair”), senior secured creditor of Scoobeez, Inc., a California corporation, debtor
 5   in the above-captioned chapter 11 bankruptcy case (“Scoobeez”), and its affiliated debtors,
 6   Scoobeez Global, Inc., an Idaho corporation (formerly known as ABT Holdings, Inc.) (“Scoobeez
 7   Global”) and Scoobur, LLC, a California limited liability company (“Scoobur”) (collectively, the
 8   “Debtors”), hereby move the Court (the “Motion”) for entry of an order approving the terms of
 9   the [Proposed] Stipulation for (1) Authorization to Use Cash Collateral; and (2) Appointment of
10   Chief Restructuring Officer (the “Proposed Stipulation”).
11           PLEASE TAKE FURTHER NOTICE THAT the Proposed Stipulation between Hillair
12   and the Debtors governs the Debtors’ proposed use of Hillair’s cash collateral in exchange for
13   (1) the payment of $40,000 per week to Hillair in adequate protection, (2) the granting of post-
14   petition liens in substantially all of the Debtors’ and the Debtors’ bankruptcy estates (“Estates”)
15   assets and administrative claims to Hillair, (3) the acknowledgment of the validity and the
16   enforceability of Hillair’s secured claims and liens, (4) the waiver of certain rights of the Debtors
17   and their Estates against Hillair and (5) the requirement of the Debtors to provide various reports
18   to Hillair. A copy of the Proposed Stipulation is attached hereto as Exhibit 1 and sets forth the
19   precise terms of the agreement on the useage of cash collateral.
20           PLEASE TAKE FURTHER NOTICE THAT the Court has set a continued hearing on

21   the Debtors’ continued use of cash collateral for June 6, 2019 at 10:00 a.m. in Courtroom 1375 in

22   the above-captioned court located at 255 East Temple Street, Los Angeles, CA 90012.

23           PLEASE TAKE FURTHER NOTICE THAT under Local Bankruptcy Rule 9013-1(f),

24   any objection to the relief sought in this Motion or to the terms of the Proposed Stipulation must

25   be filed with the Court and served on counsel for Hillair and counsel for the Debtors not less than

26   14 days before the hearing on the Motion and the Proposed Stipulation. The Debtors reserve the

27   right to file an objection to the Motion and the terms of the Proposed Stipulation. If any objection

28   is not filed and served strictly as prescribed herein, the objecting party may be barred from
                                                    1
                       HILLAIR CAPITAL MANAGEMENT, LLC’S MOTION TO APPROVE TERMS OF
                          PROPOSED STIPULATION FOR INTERIM USE OF CASH COLLATERAL
     BN 36489560V1
Case 2:19-bk-14989-WB        Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                Desc
                              Main Document    Page 3 of 33


 1   objecting to the Motion and the Proposed Stipulation Disclosure Statement and may not be heard
 2   at the hearing.
 3           PLEASE TAKE FINAL NOTICE THAT this Motion and the Proposed Stipulation is
 4   based on the Debtors’ prior motions seeking authorization to use cash collateral [Docket Nos. 13
 5   and 29], Hillair’s opposition and supporting documentation filed with respect to the Debtors’ cash
 6   collateral motions [Docket Nos. 3, 16, 45, 46, and 47], the Court’s prior orders granting interim
 7   use of cash collateral [Docket No. 52], the records on file with the Court in this above-captioned
 8   case and such other evidence as may be presented to the Court at a subsequent hearing. The
 9   foregoing Docket entries are on file with the Court and may be examined by interested parties by
10   accessing the Court’s Electronic Case Filing System which can be located through
11   http://www.cacb.uscourts.gov/. In addition, copies of the foregoing may be obtained upon written
12   request to counsel for Hillair at the address listed on the top-left corner of the first page of this
13   Motion.
14   DATED: May 16, 2019                                  BUCHALTER, a Professional Corporation
15
                                                          By      /s/ Anthony J. Napolitano
16                                                                STEVEN M. SPECTOR
                                                                  ANTHONY J. NAPOLITANO
17
                                                          Attorneys for secured creditor
18                                                        HILLAIR CAPITAL MANAGEMENT, LLC
19

20

21

22

23

24

25

26

27

28
                                                      2
                       HILLAIR CAPITAL MANAGEMENT, LLC’S MOTION TO APPROVE TERMS OF
                          PROPOSED STIPULATION FOR INTERIM USE OF CASH COLLATERAL
     BN 36489560V1
Case 2:19-bk-14989-WB        Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                Desc
                              Main Document    Page 4 of 33


 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2           Hillair Capital Management LLC and its affiliates (collectively, “Hillair”), senior secured
 3   creditor of Scoobeez, Inc., a California corporation, debtor in the above-captioned chapter 11
 4   bankruptcy case (“Scoobeez”), and its affiliated debtors, Scoobeez Global, Inc., an Idaho
 5   corporation (formerly known as ABT Holdings, Inc.) (“Scoobeez Global”) and Scoobur, LLC, a
 6   California limited liability company (“Scoobur”) (collectively, the “Debtors”), respectfully
 7   submits this memorandum of points and authorities in support of its Motion to Approve Terms of
 8   Proposed Stipulation for Interim Use of Cash Collateral.
 9                                                    I.
10                                           INTRODUCTION
11           The Debtors have been authorized previously to use Hillair’s cash collateral pursuant to a
12   a stipulation between the Debtors and Hillair and interim orders of this Court. At the prior cash
13   collateral hearing, the Court set a continued hearing date of June 6, 2019 in order to provide
14   sufficient notice to any interested party of the terms of the [Proposed] Stipulation for
15   (1) Authorization to Use Cash Collateral; and (2) Appointment of Chief Restructuring Officer
16   (the “Proposed Stipulation”), a copy of which of is attached hereto as Exhibit 1. The Court has
17   afforded any interested party an opportunity to review, comment on or object to the Proposed
18   Stipulation as certain provisions are binding upon the Debtors and the Debtors’ Estates.
19           The Proposed Stipulation between Hillair and the Debtors governs the Debtors’ proposed
20   use of Hillair’s cash collateral in exchange for (1) the payment of $40,000 per week to Hillair in

21   adequate protection, (2) the granting of post-petition liens in substantially all of the Debtors’ and

22   the Debtors’ bankruptcy estates (“Estates”) assets and administrative claims to Hillair, (3) the

23   acknowledgment of the validity and the enforceability of Hillair’s secured claims and liens,

24   (4) the waiver of certain rights of the Debtors and their Estates against Hillair and (5) the

25   requirement of the Debtors to provide various reports to Hillair.

26           While Hillair and the Debtors have agreed to a number of the provisions set forth in the

27   Proposed Stipulation, the filing of this Motion is without prejudice to either party addressing any

28   further additional open issues prior to the hearing on the Motion.
                                                       3
                       HILLAIR CAPITAL MANAGEMENT, LLC’S MOTION TO APPROVE TERMS OF
                          PROPOSED STIPULATION FOR INTERIM USE OF CASH COLLATERAL
     BN 36489560V1
Case 2:19-bk-14989-WB        Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02              Desc
                              Main Document    Page 5 of 33


 1                                                   II.
 2                                           BACKGROUND
 3           A.      Hillair provides Scoobeez Global with $8.5 million of financing to
                     fund the Debtors’ business operations.
 4
             On October 7, 2016, Scoobeez Global and Hillair entered into that certain Securities
 5
     Purchase Agreement (the “First SPA”). A true and complete copy of the First SPA is attached as
 6
     Exhibit 1 to the previously filed Declaration of Sean M. McAvoy [Docket No. 47] (the “McAvoy
 7
     Decl.”).     Under the First SPA, Scoobeez Global issued to Hillair its 8% Senior Secured
 8
     Convertible Debenture Due October 1, 2018 in the principal sum of $5,800,000 due on October 1,
 9
     2018 (the “First Debenture”). A true and complete copy of the First Debenture is attached as
10
     Exhibit 2 to the McAvoy Decl. On January 30, 2017, Scoobeez Global and Hillair entered into
11
     that certain Securities Purchase Agreement (the “Second SPA”). A true and complete copy of the
12
     Second SPA is attached as Exhibit 3 to the McAvoy Decl. Under the Second SPA, Scoobeez
13
     Global issued to Hillair its 8% Senior Secured Convertible Debenture Due January 1, 2019 in the
14
     principal sum of $8,584,000 (the “Second Debenture”) due on or before January 1, 2019 (the
15
     “Maturity Date”). A true and complete copy of the Second Debenture is attached as Exhibit 4 to
16
     the McAvoy Decl. The Second Debenture includes the obligations of Scoobeez Global to Hillair
17
     due under the First Debenture. McAvoy Decl., ¶ 9.
18
             On October 7, 2016, the Debtors entered into that certain Subsidiary Guarantee in favor of
19
     Hillair. A true and complete copy of the Subsidiary Guarantee is attached as Exhibit 5 to the
20
     McAvoy Decl. Under the Subsidiary Guarantee, Scoobeez and Scoobur, jointly and severally,
21
     unconditionally guaranteed the repayment of Scoobeez Global’s obligations to Hillair. McAvoy
22
     Decl., ¶ 10. To secure repayment of all obligations owing to Hillair, on October 7, 2016, the
23
     Debtors, jointly and severally, executed a Security Agreement. A true and complete copy of the
24
     Security Agreement is attached as Exhibit 6 to the McAvoy Decl. The Security Agreement
25
     granted Hillair a security interest in substantially all of the assets of the Debtors, including
26
     accounts receivable and the proceeds thereof. McAvoy Decl., ¶ 11. Hillair duly perfected its
27
     security interest in the assets by filing UCC-1 financing statements as follows: (a) as to Scoobeez
28
                                                     4
                        HILLAIR CAPITAL MANAGEMENT, LLC’S MOTION TO APPROVE TERMS OF
                           PROPOSED STIPULATION FOR INTERIM USE OF CASH COLLATERAL
     BN 36489560V1
Case 2:19-bk-14989-WB        Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02              Desc
                              Main Document    Page 6 of 33


 1   Global, a financing statement was filed with the Idaho Secretary of State on October 11, 2016, as
 2   File No. B-2016-1183112-1; (b) as to Scoobeez, a financing statement was filed with the
 3   California Secretary of State on October 11, 2016 as File No. 16-7550581531; (c) as to Scoobur,
 4   a financing statement was filed with the California Secretary of State on October 11, 2016 as file
 5   no. 16-7550581210. True and complete copies of the UCC-1 Financing Statements are attached
 6   collectively as Exhibit 7 to the McAvoy Decl.
 7           B.      The Debtors have defaulted on their obligations owing to Hillair.
 8           Events of monetary and non-monetary default by the Debtors under both the Second
 9   Debenture and the Subsidiary Guarantee have occurred, and continue to occur. The penultimate
10   default was failure of the Debtors to pay the entire amount due and owing to Hillair under the
11   Second Debenture on the Maturity Date. McAvoy Decl., ¶ 12. Other significant defaults include
12   but are not limited to: (i) the incurrence of indebtedness greater than the agreed maximum as
13   referenced in Section 7(a) of the Second Debenture without the prior written consent of Hillair;
14   (ii) the failure to make Periodic Redemption Payments and the failure to pay accrued interest
15   thereon; (iii) the failure to make Quarterly Interest Payments; and (iv) suffering a material
16   adverse change in its financial condition which has impaired its ability to perform under the
17   Second SPA and Second Debenture. McAvoy Decl., ¶ 13.
18           As a result of the Debtors’ failure to pay the obligations owing to Hillair by the Maturity
19   Date, Hillair sent a notice of default and demand for payment to Scoobeez Global (the “Default
20   Letter”). Scoobeez has failed and refused, and continues to fail and refuse, to pay the sums due

21   thereunder or any part thereof. McAvoy Decl., ¶ 14. As a result, there is due, owing and unpaid

22   to Hillair by the Debtors the principal sum of $11,153,098, plus accrued and accruing unpaid

23   interest, late charges, and legal fees together with other miscellaneous charges set forth in the

24   Second Debenture. McAvoy Decl., ¶ 15.

25

26

27

28
                                                     5
                       HILLAIR CAPITAL MANAGEMENT, LLC’S MOTION TO APPROVE TERMS OF
                          PROPOSED STIPULATION FOR INTERIM USE OF CASH COLLATERAL
     BN 36489560V1
Case 2:19-bk-14989-WB        Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                  Desc
                              Main Document    Page 7 of 33


 1                                                    III.
 2                                              ARGUMENT
 3           A.      Hillair, as the Debtors’ senior secured creditor, is entitled to adequate
                     protection of its interests.
 4
             Section 363 of the Bankruptcy Code provides that a debtor-in-possession may only use
 5
     cash collateral with the secured creditor’s consent or upon order of the Court. Protection of a
 6
     secured lender’s interest in collateral is rooted in the Fifth Amendment of the United States
 7
     Constitution and the secured lender’s interest is universally recognized as a property right
 8
     afforded the highest protection under the law. See Wright v. Union Cent. Life Ins. Co., 311 U.S.
 9
     273 (1940); H.R. Rep. No. 595, 95th Cong., 1st Sess. 339 (1977) (“The concept is derived from
10
     the fifth amendment protection of property interests”). “Adequate protection” is intended to
11
     safeguard Hillair’s constitutional right to have the value of its secured claim, as it existed on the
12
     petition date, preserved. See United Sav. Ass’n v. Timbers of Inwood Forest Assocs., 484 U.S.
13
     365, 370 (1988).; see also In re Keystone Camera Prods. Corp., 126 B.R. 177, 183 (Bankr.
14
     D.N.J. 1991) (“A secured creditor has a constitutional right to have the value of its secured claim
15
     on the petition date preserved.”).
16
             In order to authorize the use of cash collateral without the secured creditor’s consent, the
17
     Court must make a finding that the secured creditor’s interest in the cash collateral is adequately
18
     protected. Section 361 of the Bankruptcy Code provides three non-exclusive means of providing
19
     adequate protection. These alternatives include (i) requiring the debtor to make a cash payment
20
     or periodic cash payments to the secured party; (ii) providing an additional or replacement liens to
21
     the secured party; or (iii) granting other relief that will result in the indubitable equivalent of the
22
     interest in the property. See 11 U.S.C. § 361. The debtor has the burden of proving the issue of
23
     adequate protection. See 11 U.S.C. § 363(p)(1). If adequate protection cannot be provided, then
24
     the use of the cash collateral must be prohibited. See In re Megan-Racine Assocs Inc., 202 B.R.
25
     660, 663 (Bankr. N.D.N.Y. 1996).
26
             In determining whether a creditor’s interest will be adequately protected, the debtor’s
27
     prior conduct may be a relevant factor. In re Colonial Center, Inc., 156 B.R. 452, 463 (Bankr.
28
                                                       6
                       HILLAIR CAPITAL MANAGEMENT, LLC’S MOTION TO APPROVE TERMS OF
                          PROPOSED STIPULATION FOR INTERIM USE OF CASH COLLATERAL
     BN 36489560V1
Case 2:19-bk-14989-WB        Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                Desc
                              Main Document    Page 8 of 33


 1   E.D. Pa. 1993). Moreover, “[e]ven in situations where adequate protections are available cash
 2   collateral can not be used for a nonbusiness purpose.” In re Plaza Family P’ship, 95 B.R. 166,
 3   174 (E.D. Ca. 1989) (even where there is an equity cushion, the debtor cannot use discharge its
 4   duties by using funds for “personal use.”).
 5                                                   IV.
 6                                            CONCLUSION
 7           Based on the foregoing, Hillair respectfully requests that the Court enter an order
 8   approving the terms of the Proposed Stipulation, and grant such other relief as is just and proper.
 9   DATED: May 16, 2019                                   BUCHALTER, a Professional Corporation
10
                                                           By     /s/ Anthony J. Napolitano
11                                                                STEVEN M. SPECTOR
                                                                  ANTHONY J. NAPOLITANO
12
                                                           Attorneys for secured creditor
13                                                         HILLAIR CAPITAL MANAGEMENT, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
                       HILLAIR CAPITAL MANAGEMENT, LLC’S MOTION TO APPROVE TERMS OF
                          PROPOSED STIPULATION FOR INTERIM USE OF CASH COLLATERAL
     BN 36489560V1
Case 2:19-bk-14989-WB   Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02      Desc
                         Main Document    Page 9 of 33




                               EXHIBIT 1




                                                               Exhibit 1, Page 000008
                       Case 2:19-bk-14989-WB               Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02           Desc
                                                           Main Document    Page 10 of 33


                                1   STEVEN M. SPECTOR (SBN: 51623)
                                       sspector@buchalter.com
                                2   ANTHONY J. NAPOLITANO (SBN: 227691)
                                       anapolitano@buchalter.com
                                3   BUCHALTER, A Professional Corporation
                                    1000 Wilshire Boulevard, Suite 1500
                                4   Los Angeles, CA 90017-2457
                                    Telephone: (213) 891-0700
                                5   Facsimile:: (213) 896-0400
                                6   ADAM H. FRIEDMAN (pro hac vice to be filed)
                                       afriedman@olshanlaw.com
                                7   OLSHAN FROME WOLOSKY LLP
                                    1325 Avenue of the Americas
                                8   New York, NY 10019
                                    Telephone: (212) 451-2216
                                9   Facsimile: (212) 451-2222
                           10
                                    Attorneys for secured creditor
                           11       HILLAIR CAPITAL MANAGEMENT, LLC
                           12                               UNITED STATES BANKRUPTCY COURT

                           13                                CENTRAL DISTRICT OF CALIFORNIA

                           14                                       LOS ANGELES DIVISION

                           15       In re                                    Lead Case No. 2:19-bk-14989-WB
                           16       SCOOBEEZ, INC., et al.                   Chapter 11
                           17                         Debtors and Debtors    (Jointly Administered with
                                                      in Possession.         Case Nos. 2:19-bk-14991; 2:19-bk-14997)
                           18

                           19       Affects:                                 [PROPOSED] STIPULATION BETWEEN THE
                                                                             DEBTORS AND HILLAIR CAPITAL
                           20               All Debtors                      MANAGEMENT FOR (1) AUTHORIZATION
                                                                             TO USE CASH COLLATERAL ON AN
                           21               SCOOBEEZ, INC., only             INTERIM BASIS; (2) APPOINTMENT OF A
                                            SCOOBEEZ GLOBAL, INC.            CHIEF RESTRUCTURING OFFICER
                           22
                                            only
                           23                                                Hearing:
                                            SCOOBUR, LLC only                Date:          May 14, 2019
                           24                                                Time:          2:00 p.m.
                                                                             Place:         U.S. Bankruptcy Court
                           25                                                               Courtroom 1375
                                                                                            255 East Temple Street
                           26                                                               Los Angeles, CA 90012
                           27

                           28
      BUCHALTER
                                                                                 1
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000009
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02               Desc
                                                            Main Document    Page 11 of 33


                                1   TO THE HONORABLE JULIA BRAND, UNITED STATES BANKRUPTCY JUDGE,
                                2   THE DEBTORS, THEIR COUNSEL AND ALL PARTIES IN INTEREST:
                                3           Hillair Capital Management LLC and Hillair Capital Advisors LLC, the general partner of
                                4   Hillair Capital Investments LP (collectively, “Hillair”), on the one hand, and Scoobeez, Inc., a
                                5   California corporation, debtor in the above-captioned chapter 11 bankruptcy case (“Scoobeez”),
                                6   and its affiliated debtors, Scoobeez Global, Inc., an Idaho corporation (formerly known as ABT
                                7   Holdings, Inc.) (“Scoobeez Global”) and Scoobur, LLC, a California limited liability company
                                8   (“Scoobur”) (collectively, the “Debtors”), on the other hand, hereby enter into this Stipulation for
                                9   (1) Authorization to Use Cash Collateral; and (2) Appointment of Chief Restructuring Officer as
                           10       follows.
                           11                                                   RECITALS
                           12                I.     The Debtors’ secured obligations to Hillair.
                           13               A.      On October 7, 2016, Scoobeez Global and Hillair entered into that certain
                           14       Securities Purchase Agreement (the “First SPA”). Under the First SPA, Scoobeez Global issued
                           15       to Hillair its 8% Senior Secured Convertible Debenture Due October 1, 2018 in the principal sum
                           16       of $5,800,000 due on October 1, 2018 (the “First Debenture”).
                           17               B.      On January 30, 2017, Scoobeez Global and Hillair entered into that certain
                           18       Securities Purchase Agreement (the “Second SPA”). Under the Second SPA, Scoobeez Global
                           19       issued to Hillair its 8% Senior Secured Convertible Debenture Due January 1, 2019 in the
                           20       principal sum of $8,584,000 (the “Second Debenture”) due on or before January 1, 2019 (the
                           21       “Maturity Date”). The Second Debenture includes the obligations of Scoobeez Global to Hillair
                           22       due under the First Debenture.
                           23               C.      On October 7, 2016, the Debtors entered into that certain Subsidiary Guarantee in
                           24       favor of Hillair. Under the Subsidiary Guarantee, Scoobeez and Scoobur, jointly and severally,
                           25       unconditionally guaranteed the repayment of Scoobeez Global’s obligations to Hillair. To secure
                           26       repayment of all obligations owing to Hillair, on October 7, 2016, the Debtors, jointly and
                           27       severally, executed a Security Agreement.
                           28
      BUCHALTER
                                                                                    2
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000010
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02              Desc
                                                            Main Document    Page 12 of 33


                                1           D.      The Security Agreement granted Hillair a security interest in substantially all of
                                2   the assets of the Debtors, including cash, cash equivalents, accounts receivable and the proceeds
                                3   thereof. Hillair duly perfected its security interest in the assets by filing UCC-1 financing
                                4   statements as follows: (a) as to Scoobeez Global, a financing statement was filed with the Idaho
                                5   Secretary of State on October 11, 2016, as File No. B-2016-1183112-1; (b) as to Scoobeez, a
                                6   financing statement was filed with the California Secretary of State on October 11, 2016 as File
                                7   No. 16-7550581531; (c) as to Scoobur, a financing statement was filed with the California
                                8   Secretary of State on October 11, 2016 as file no. 16-7550581210. The First SPA, the First
                                9   Debenture, the Second SPA, the Second Debenture, the Subsidiary Guarantee, the Security
                           10       Agreement and the UCC-1 Financing Statements are collectively referred to herein as the “Loan
                           11       Documents.”
                           12                 II.   The Debtors file their chapter 11 bankruptcy cases.
                           13               E.      On April 30, 2019 (the “Petition Date”), the Debtors each filed their own voluntary
                           14       chapter 11 petitions thereby commencing the above-captioned chapter 11 bankruptcy case. On
                           15       May 1, 2019, at the hearing on the Debtors’ “first-day” motions seeking authorization (1) for the
                           16       Debtors’ interim use of cash collateral [Docket No. 13]; (2) to continue the maintenance of
                           17       existing bank accounts and cash management systems [Docket No. 7]; and (3) the payment of
                           18       prepetition wages and continuation of employee programs [Docket No. 8], the Court authorized
                           19       interim use of cash collateral though May 14, 2019, subject to further briefing and a further
                           20       hearing on the continued use of cash collateral.
                           21               NOW, THEREFORE, based upon the foregoing Recitals, and for good and valuable
                           22       consideration, the receipt and sufficiency of which are hereby acknowledged by the parties, and
                           23       the parties hereto intending to be legally bound hereby, by and through their respective attorneys
                           24       of record, hereby agree and stipulate as follows:
                           25

                           26

                           27

                           28
      BUCHALTER
                                                                                        3
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000011
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                 Desc
                                                            Main Document    Page 13 of 33


                                1                                             AGREEMENT
                                2           1.      Incorporation of Recitals.
                                3                   1.1    The Recitals set forth above is incorporated herein by this reference and
                                4   shall be deemed a material part of this Stipulation.
                                5           2.      Prepetition Obligations and Security Interests.
                                6                   2.1    The Debtors, on their own behalf and on behalf of their bankruptcy estates
                                7   (the “Estates”), admit, stipulate and agree as follows:
                                8                          (a)     Prepetition Obligations. As of the Petition Date, the Debtors were
                                9   obligated to Hillair for the obligations arising under or relating to the prepetition Loan Documents
                           10       (collectively, the “Prepetition Obligations”).         The Prepetition Obligations (1) were fully
                           11       accelerated, due and payable to Hillair in the aggregate principal amount of not less than
                           12       $11,153,098.00 and accrued interest in the amount of not less than $370,363.00, plus additional
                           13       interest, costs, fees and charges recoverable under the documents or by law, (2) constitute legal,
                           14       valid, binding and enforceable obligations of the Debtors, and (3) are not subject to any objection,
                           15       offset, avoidance, subordination or other claim or challenge of any nature under the Bankruptcy
                           16       Code, any other applicable law, contract or otherwise.
                           17                              (b)     Prepetition Liens and Collateral.     As of the Petition Date, the
                           18       Prepetition Obligations were secured by certain liens and security interests in favor of Hillair (the
                           19       “Prepetition Liens”). The Prepetition Liens (a) encumber all of the Debtors’ right, title and
                           20       interest in assets described in the Loan Documents and existing as of the Petition Date including,
                           21       without limitation, all accounts, equipment, inventory, general intangibles and proceeds,
                           22       attachments and accessions to the foregoing (as previously defined, the “Collateral”), (b) secure
                           23       performance of the Prepetition Obligations pursuant to the Loan Documents, (c) constitute legal,
                           24       valid, enforceable, non-avoidable and duly perfected security interests and liens in and upon the
                           25       Collateral in favor of Hillair, (d) are not subject to any objection, offset, avoidance, subordination
                           26       or other claim or challenge of any nature by the Debtors under the Bankruptcy Code, any other
                           27       applicable law, contract or otherwise, and (e) were granted by the Debtors for fair and sufficient
                           28
      BUCHALTER
                                                                                     4
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000012
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02               Desc
                                                            Main Document    Page 14 of 33


                                1   consideration and reasonably equivalent value, contemporaneously with the making of the loans
                                2   or commitments to make loans and other financial accommodations secured thereby. Pursuant to
                                3   the Loan Documents, Hillair has a valid, perfected, and unavoidable security interest in the cash
                                4   collateral, which includes, at a minimum, all “Cash Collateral” as that term is defined in
                                5   Section 363(a) (collectively, the “Cash Collateral”). The Collateral includes the Debtors’ Cash
                                6   Collateral.
                                7                          (c)     No Claims Against Hillair. The Debtors have no valid claims (as
                                8   such term is defined in section 101(5)) or causes of action against Hillair with respect to the Loan
                                9   Documents or the Prepetition Obligations, whether arising at law or at equity, including, without
                           10       limitation, any recharacterization, subordination, avoidance or other claims arising under or
                           11       pursuant to sections 105, 510, 541 or 542 through 553, inclusive.
                           12               3.      Authorization for Use of Cash Collateral.
                           13                       3.1    Request for Use of Cash Collateral. The Debtors have requested the use of
                           14       the Cash Collateral, and Hillair is willing to consent to such use of Cash Collateral upon the
                           15       admissions, agreements, terms and conditions contained in this Stipulation and the entry of an
                           16       order approving this Stipulation.
                           17                       3.2    Need for Use of Cash Collateral. The Debtors have an immediate need for
                           18       the use of Cash Collateral in order to permit, among other tasks, the orderly continuation of the
                           19       operation of their business, to minimize the disruption of their business operations, and to manage
                           20       and preserve the assets of their estates.
                           21                       3.3    Authorized Use of Cash Collateral. Subject to the terms and conditions of
                           22       this Stipulation, the Debtors shall only be entitled to use the Cash Collateral for payment of the
                           23       following expenses:
                           24                              (a)     “Authorized Expenses” comprising only the current necessary,
                           25       reasonable, and ordinary expenses of the Debtors actually incurred after the Petition Date as set
                           26       forth and not to exceed the amounts set forth in the weekly budget attached hereto as Exhibit “A”
                           27       for the period from May 14, 2019 through June 4, 2019 and incorporated herein by this reference
                           28
      BUCHALTER
                                                                                    5
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000013
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                Desc
                                                            Main Document    Page 15 of 33


                                1   (the “Budget”), subject only to modification by express mutual consent of the parties in writing.
                                2   The Debtors may not exceed any line item budget amount by a variance of 10% for each category
                                3   line item in the Budget. Allowed amounts not paid by the Debtors in each budget category during
                                4   each week may carry over to the next succeeding week only on a line item by line item basis.
                                5   The fees and costs for the Debtors’ proposed counsel (Foley and Lardner LLP) and the Debtors’
                                6   proposed financial advisor (Conway MacKenzie LLP) shall be capped at $10,000 and $5,000 per
                                7   week, respectively, for the period from June 8, 2019 to ____________.
                                8                          (b)     An “Emergency Expense” comprising only that expense relating to
                                9   an emergency which is not an Authorized Expense and for which it is not feasible to provide
                           10       advance notice to Hillair and for which the Debtors and the Chief Restructuring Officer in good
                           11       faith believe must be incurred immediately in order to mitigate damage to the Collateral or to
                           12       avoid (i) possible health and safety concerns, or (ii) damage or harm to the Collateral, not to
                           13       exceed the amount of $2,500 for any one particular expense. In each circumstance when the
                           14       Debtors has paid an Emergency Expense, the Debtors shall advise Hillair as soon as possible but
                           15       not later than the next business day, in writing by fax, the amount of the expenditure, the nature of
                           16       the emergency, and the reason that advance approval was not practical. If Hillair believes that
                           17       such expenditure or the amount thereof was not warranted under the circumstances, Hillair shall
                           18       be entitled to an ex parte hearing on forty-eight (48) hours’ notice regarding termination of this
                           19       Stipulation, prohibition of any further use of the Cash Collateral by Debtors, and other remedies
                           20       available to Hillair pursuant to this Stipulation, or by contract or law.
                           21                       3.4    Limitation on the Use of Cash Collateral. Notwithstanding any other term
                           22       to the contrary in this Stipulation, the Debtors shall not use the Cash Collateral:
                           23                              (a)     to pay any obligation owed to any party (other than to Hillair) on
                           24               account of or relating to services and/or product provided prior to the Petition Date,
                           25               including without limitation, obligations relating to the provision or sale of goods,
                           26               materials or services, or obligations on account of purchase orders, that were provided by
                           27               the Debtors prior to the Petition Date;
                           28
      BUCHALTER
                                                                                      6
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000014
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                   Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02              Desc
                                                               Main Document    Page 16 of 33


                                1                             (b)    from the sale or disposition of assets of the Debtors outside the
                                2           ordinary course of business of the Debtors;
                                3                             (c)    to pay to or for the benefit of the Debtors or any principal,
                                4           shareholder, or insider of the Debtor, any management person or entity retained by the
                                5           Debtors or the Debtors’ estate, whether directly or indirectly, except as expressly
                                6           approved and agreed in writing by Hillair; or
                                7                             (d)    in connection with any action or proceeding against Hillair.
                                8                      3.5    Ordinary Course of Business. Except as otherwise permitted by Court
                                9   order or as authorized by Hillair, the Debtors shall conduct their business operations in the
                           10       ordinary course and on ordinary and customary terms consistent with the terms and manner by the
                           11       Debtors prior to the Petition Date.
                           12                          3.6    Adequate Protection for Use of Cash Collateral.       As partial adequate
                           13       protection of Hillair’s interest in the Cash Collateral, the Debtors shall pay Hillair the sum of
                           14       $40,000 per week commencing on May 15, 2019 and payable on each Wednesday thereafter for
                           15       the period from May 14, 2019 through ________, 2019.                All payments made under this
                           16       Stipulation shall be made in accordance with the terms expressly set forth in the loan documents
                           17       and in effect before the Petition Date or as further directed by Hillair.
                           18               4.         Appointment of a Chief Restructuring Officer.
                           19                          4.1    The Debtors [have consented] to the appointment of a Chief Restructuring
                           20       Officer (“CRO”), who is acceptable to Hillair, to oversee the financial and operational functions
                           21       of the Debtors, and to maintain an oversight role over the administration of the Debtors’
                           22       bankruptcy cases and their Estates.
                           23                          4.2    The Debtors agree that (1) all use of Cash Collateral shall be authorized
                           24       and approved by the CRO. Hillair shall be permitted to obtain financial reporting directly from
                           25       the Debtors, the CRO, the Debtors’ financial advisors or investment banker, and the Debtors’
                           26       counsel.        The financial reporting shall include, among other things, financial statements
                           27       (including balance sheets, income statements and statements of cash flow), budget reports,
                           28
      BUCHALTER
                                                                                       7
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000015
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02               Desc
                                                            Main Document    Page 17 of 33


                                1   inventory schedules, accounts receivable schedules, accounts payable schedules, pro forma
                                2   financial statements, bank account statements, payroll reports and any other report respecting the
                                3   assets, liabilities, financial condition or operation of the Debtors in addition to the reporting
                                4   specified in Paragraph 8.1 of this Stipulation.
                                5                   4.3    The Debtors acknowledge and agree that (1) the CRO shall liase with the
                                6   current interim co-CEOs, George Voskanian and Scott Sheikh, with respect to the operations and
                                7   management of the Debtors and the administration of the Debtors’ bankruptcy cases and their
                                8   Estates; and (2) the duties and responsibilities of the CRO include the following:
                                9                          (a)     Review and analyze the Debtors and their financial results,
                           10               projections, operational data and compliance with the Budget;
                           11                              (b)     Gain an understanding of the existing contractual arrangements and
                           12               obligations with customers, advisors/consultants and suppliers;
                           13                              (c)     Advise the Debtors with regard to the development and
                           14               implementation of a turnaround and restructuring plan;
                           15                              (d)     Assist the Debtor in managing key constituents, including
                           16               communications and meetings with, and requests for information made by, creditor
                           17               constituents, including secured lenders, vendors, customers and employees;
                           18                              (e)     Oversee key customer relationships;
                           19                              (f)     Provide expert testimony, if required and permitted;
                           20                              (g)     Manage cash forecasting and liquidity management procedures. In
                           21               particular, assume responsibility and oversight of day-to-day cash management and
                           22               initiatives to protect, preserve, and enhance liquidity;
                           23                              (h)     Review and evaluate the go-forward business;
                           24                              (i)     Conduct a review and analysis of the existing workforce and direct
                           25               recruitment of new employees, where and if appropriate; and
                           26                              (j)     Execute on identified cost saving initiatives.
                           27

                           28
      BUCHALTER
                                                                                      8
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000016
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                Desc
                                                            Main Document    Page 18 of 33


                                1                   4.4    The United States Trustee reserves the right to seek entry of a court order
                                2   terminating the appointment of the CRO for cause shown.
                                3           5.      Post-Petition Replacement Liens. As additional adequate protection, the Debtors
                                4   and their Estates hereby grant Hillair post-petition liens as follows:
                                5                   5.1    Post-petition Lien Granting. Hillair shall have and is hereby granted by the
                                6   Debtors, effective as of the Petition Date, a post-petition security interest and replacement lien
                                7   pursuant to sections 361 and 363(e) (the “Post-petition Lien”) in all present and future, prepetition
                                8   and post-petition real and personal property assets in which and to the extent the Debtors hold an
                                9   interest, whether tangible or intangible, including without limitation, all accounts (including post-
                           10       petition accounts receivable arising post-petition notwithstanding the provisions of Section 552),
                           11       chattel paper, deposit accounts, documents, documents of title, goods (including all inventory,
                           12       equipment and fixtures), instruments, investment property (including all certificated and
                           13       uncertificated securities, securities entitlements, securities accounts, commodity contracts and
                           14       commodity accounts), letter of credit rights, money, and general intangibles, all supporting
                           15       obligations and security for any of the foregoing and all proceeds of the foregoing (including all
                           16       distributions made on account of any of the foregoing, all claims arising from the loss,
                           17       nonconformity, or interference with the use of, or defects or infringement of rights in, any of the
                           18       foregoing and any insurance payable by reason of any such loss, nonconformity, interference,
                           19       defects or infringement), and all rents, issues, profits and proceeds thereof (collectively, the
                           20       “Post-petition Collateral”), solely to the extent of any post-petition diminution in value of the
                           21       prepetition assets of the Debtor (the “Prepetition Collateral,” and collectively with the Post-
                           22       petition Collateral, the “Collateral”) encumbered by liens and security interests in favor of Hillair
                           23       securing the Debtors’ obligations owed to Hillair; provided, however, with respect to the Debtors’
                           24       interest in any unexpired lease of real property, the Post-petition Lien shall only extend to the
                           25       Debtors’ rights to the proceeds arising from the assignment, sale, disposition or termination of
                           26       such lease.
                           27

                           28
      BUCHALTER
                                                                                      9
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000017
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                Desc
                                                            Main Document    Page 19 of 33


                                1                   5.2    Post-petition Lien Priority. The Post-petition Lien shall be senior and have
                                2   priority over all other liens and interests on and in the Collateral, except that the Post-petition
                                3   Lien shall be junior only to (a) the Prepetition Lien in favor of Hillair and (b) such other valid,
                                4   existing, and perfected liens or security interests existing as of the Petition Date with respect to
                                5   such assets existing as of the Petition Date encumbered by such liens, and to the extent such liens
                                6   or security interests were senior to the Prepetition Lien in favor of Hillair as of the Petition Date
                                7   and are not otherwise avoided.
                                8                   5.3    Automatic Perfection of Post-petition Lien. The Post-petition Lien shall be
                                9   granted, attached, perfected and validated by virtue of the Order approving this Stipulation,
                           10       without any further act required under federal, state, or local law requiring notice, filing,
                           11       registration, recording, possession or other act to validate or perfect a security interest or lien,
                           12       including without limitation deposit account control agreements, merchant payment agreements,
                           13       merchant payment direction letters, cash transport agreements, and such other agreements with
                           14       any party possessing or asserting an interest in the Collateral (a “Perfection Act”).
                           15       Notwithstanding the foregoing, if Hillair, in its sole discretion, elects to effectuate a Perfection
                           16       Act, Hillair is authorized to perform such act, and if requested by Hillair, the Debtors are
                           17       authorized to perform such act to the extent necessary or required, and in such event, the subject
                           18       filing or recording office or agency is authorized to accept, file, and/or record any document in
                           19       regard to such act in accordance with applicable law. No defect or failure in connection with an
                           20       attempt to perform a Perfection Act shall limit, waive, or alter the validity, enforceability,
                           21       attachment, or perfection of the Post-petition Lien by virtue of entry of the Order approving this
                           22       Stipulation.
                           23                       5.4    Validity and Perfection of Post-petition Lien. Upon entry of the Order
                           24       approving this Stipulation, the Post-petition Lien granted to Hillair by virtue of this Stipulation
                           25       shall be valid, enforceable and perfected without any further act by Hillair.
                           26

                           27

                           28
      BUCHALTER
                                                                                    10
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000018
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02              Desc
                                                            Main Document    Page 20 of 33


                                1           6.      Segregation of Cash Collateral.
                                2                   6.1    Segregation of the Cash Collateral.     Unless otherwise agreed upon in
                                3   writing by Hillair, the Cash Collateral shall be collected, received, maintained, and segregated by
                                4   the Debtors in trust for Hillair. The Cash Collateral shall be maintained in the accounts separate
                                5   and apart from any other revenue or property of the Debtors or the Debtors’ estates, shall not be
                                6   commingled or intermingled with any other income or property of the Debtors or the Debtors’
                                7   estates not constituting the Cash Collateral, and shall not be used except in accordance with the
                                8   terms and conditions of this Stipulation.
                                9                   6.2    Segregated Accounts.      The Debtors shall maintain separate debtor in
                           10       possession accounts (collectively, the “Operating Accounts”) for: (a) operating funds, (b) payroll,
                           11       and (c) taxes. All of the funds in each of the Operating Accounts are Cash Collateral. All cash in
                           12       the Operating Accounts shall remain Cash Collateral and may only be withdrawn in accordance
                           13       with this Stipulation and the attached Budget.
                           14               7.      Insurance.
                           15                       7.1    The Debtors shall maintain and insure the Collateral in sufficient amounts
                           16       to adequately protect Hillair’s interest in such Collateral, and include Hillair as a loss payee in
                           17       accordance with the requirements of the Loan Documents. Debtors shall promptly provide in
                           18       writing evidence of insurance to Hillair.
                           19               8.      Reporting Requirements.
                           20                       8.1    Periodic Reporting Requirements.      The Debtors shall maintain records
                           21       adequate and sufficient to account for the Cash Collateral and expenses, and shall make such
                           22       records available for inspection by Hillair upon 24 hours’ notice. The Debtors shall provide
                           23       Hillair within five (5) business days from the date of the entry of the order approving this
                           24       Stipulation a complete accounting of the Cash Collateral and expenses relating to the Collateral
                           25       from the Petition Date to the date of the entry of the Order approving this Stipulation. The
                           26       Debtors shall (i) timely perform all reporting and other requirements of the Office of the United
                           27       States Trustee, and (ii) provide Hillair with (A) all information and reports as required under the
                           28
      BUCHALTER
                                                                                     11
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000019
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02               Desc
                                                            Main Document    Page 21 of 33


                                1   Loan Documents and (B) copies of all documents and papers filed or submitted by the Debtors
                                2   with the Office of the United States Trustee or with the Court. The Debtors shall further provide
                                3   the following periodic reports to Hillair:
                                4                   (a)    a weekly report delivered on each Wednesday at 2:00 p.m. (Pacific
                                5           Time) for the immediately prior week (ending on Saturday) reflecting actual
                                6           receipts and expenditures by line item against those set forth in the approved cash
                                7           collateral budget for such weekly period;
                                8                   (b)    on each Wednesday at 2:00 p.m. (Pacific Time), an update to the
                                9           approved cash collateral budget extending the term of the budget for an additional
                           10               week to reflect a rolling 13- week budget;
                           11                       (c)    a current accounts receivable aging covering post-petition
                           12               receivables (with respect to payments received by the Debtors and entered into the
                           13               Debtors’ financial reporting system), on each Wednesday by 2:00 p.m. (Pacific
                           14               Time), and current through the immediately prior week (ending on Saturday);
                           15                       (d)    a current accounts payable aging covering post-petition payables
                           16               (with respect to payables where invoices have been received by the Debtors and
                           17               entered into the Debtors’ financial reporting system), on each Wednesday by 2:00
                           18               p.m. (Pacific Time), and current through the immediately prior week (ending on
                           19               Saturday);
                           20                       (e)    monthly financial statements prepared by the Debtors’ financial
                           21               advisor and/or reviewed by the CRO (provided that the fees for the same shall be
                           22               included in the Budget), and such other reports required to be delivered by the
                           23               Debtors pursuant to the loan documents with such financial statements being
                           24               delivered within seven (7) business days following the month end closing;
                           25                       (f)    monthly bank account statements to be provided to Hillair on the
                           26               5th business day following the statement closing date;
                           27

                           28
      BUCHALTER
                                                                                    12
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000020
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                  Desc
                                                            Main Document    Page 22 of 33


                                1                   (g)    upon request, on each Thursday at 2:00 p.m. (Pacific Time), a
                                2           written update regarding the operations of the Debtors, including, without
                                3           limitation, information regarding (i) relationships with key suppliers, carriers and
                                4           customers since the Petition Date, and (ii) a written update of the Debtors’ sales
                                5           and refinancing efforts including, without limitation, potential lenders, buyers,
                                6           investors, the status of any negotiations and the and terms contemplated, and the
                                7           likely time frame; and
                                8                   (h)    copies of all periodic reports provided to the U.S. Trustee on the
                                9           date that such reports are due.
                           10                       8.2    Access to Collateral and Records. Within 48 hours of a request of Hillair,
                           11       the Debtors shall permit Hillair or an agent of Hillair, reasonable access to any of the Collateral
                           12       for the purpose of enabling such party to inspect, audit and appraise the Collateral and the
                           13       Debtors’ books and records, and to inspect books and records maintained by any agent of the
                           14       Debtors at the location that those books and records are maintained.
                           15               9.      Section 507(b) Priority.
                           16                       9.1    As additional adequate protection, the Debtors, on their own behalf and on
                           17       behalf of their Estates, hereby agree and acknowledge that, if the protections provided by the liens
                           18       and security interests under the Loan Documents or this Stipulation are later determined
                           19       inadequate, Hillair shall have an allowed super priority administrative claim of the kind and
                           20       priority specified in section 503(b) or 507(b): (1) with priority over all costs and expenses of
                           21       administration of the bankruptcy case that are incurred under any provision of the Bankruptcy
                           22       Code, including, without limitation, sections 503(b), 506(c), 507(a), or 522(b); and (2) with the
                           23       same priority as the Replacement Lien as set forth in this Stipulation.
                           24               10.     Waiver of Section 506(c) Surcharge.
                           25                       10.1   Based on the authorization of the Debtors’ use of the Cash Collateral
                           26       pursuant to this Stipulation, the Debtors, on behalf of themselves and their Estate, waives their
                           27       rights and shall not seek to surcharge the Collateral or Hillair under Section 506(c).
                           28
      BUCHALTER
                                                                                     13
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000021
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                 Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                Desc
                                                             Main Document    Page 23 of 33


                                1           11.      Forbearance of Remedies.
                                2                    11.1   Providing that there are no defaults hereunder, during the term of this
                                3   Stipulation, and subject to the terms and conditions hereof, Hillair will forbear from exercising
                                4   any of Hillair’s rights and remedies against the Debtors under the Loan Documents.
                                5           12.      Event of Default.
                                6                    12.1   An event of default under this Stipulation (each, a “Default”) shall include
                                7   the following:
                                8                           (a)    The Debtors’ failure to perform or comply with any of the terms,
                                9   conditions, representations, warranties or covenants of the Loan Documents (except monetary
                           10       defaults contained therein), this Stipulation, or any other order of the Court;
                           11                               (b)    Following the entry of the order approving this Stipulation, any
                           12       material misrepresentation of fact made by any representative of the Debtors to Hillair about the
                           13       Debtors’ business or financial condition or the Collateral;
                           14                               (c)    The granting in favor of any party other than Hillair of a security
                           15       interest in or lien upon any property of the Debtors or the Debtors’ estate, or a claim against the
                           16       Debtors having priority over the security interests, liens or claims in favor of Hillair except to the
                           17       extent that such party had a security interest in or lien upon any property of Debtors on the
                           18       Petition Date which had priority over the security interests, liens or claims of Hillair existing on
                           19       Petition Date;
                           20                               (d)    The Debtors’ failure to perform or comply with their obligations
                           21       under the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure or of the requirements of
                           22       the Office of the United States Trustee;
                           23                               (e)    The termination of this Stipulation by its own terms, operation of
                           24       law, or Court order;
                           25                               (f)    The dismissal of the Bankruptcy Case;
                           26                               (g)    The appointment of a trustee or an examiner under the Bankruptcy
                           27       Code;
                           28
      BUCHALTER
                                                                                     14
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000022
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02               Desc
                                                            Main Document    Page 24 of 33


                                1                          (h)     The conversion of the Bankruptcy Case to a case under another
                                2   chapter of the Bankruptcy Code;
                                3                          (i)     Submission by the Debtors of any chapter 11 plan of reorganization
                                4   inconsistent in any material respect with the terms of this Stipulation;
                                5                          (j)     Failure of the Debtors to file a disclosure statement and proposed
                                6   plan within the exclusivity period;
                                7                          (k)     The stay, modification, amendment, vacating, or reversal of any
                                8   term herein or Order approving this Stipulation, or any of the rights and acknowledgments
                                9   conferred hereunder, without the express prior written consent of Hillair.
                           10               13.     Rights and Remedies Upon Default.
                           11                       13.1   Effect of Default.     Immediately upon the occurrence of a Default, and
                           12       subject only to voiding the Default, as set forth in paragraph 13.2, all of the following shall be
                           13       deemed to have occurred:
                           14                              (a)     Hillair’s consent regarding the Debtors’ use of the Cash Collateral
                           15       pursuant to this Stipulation is terminated without further notice;
                           16                              (b)     The Debtors shall not use any Cash Collateral for any purpose;
                           17                              (c)     The Debtors shall not seek authority to use any Cash Collateral;
                           18                              (d)     The Debtors shall hold in trust for Hillair, and shall segregate, all
                           19       Cash Collateral in its possession or to come into its possession in the future; and
                           20                              (e)     Hillair is granted immediate relief from the automatic stay of
                           21       Section 362 for cause, without any further notice, motion, hearing, or order, to take any action or
                           22       exercise of any or all rights and remedies available under the Loan Documents, this Stipulation,
                           23       or applicable law, including (i) the continuation of the state court receivership and (ii) the
                           24       commencement and completion of a judicial or non-judicial foreclosure under the Loan
                           25       Documents. The parties specifically waive the provisions of Rule 4001(a)(3) of the Federal Rules
                           26       of Bankruptcy Procedure.
                           27

                           28
      BUCHALTER
                                                                                     15
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000023
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                 Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                 Desc
                                                             Main Document    Page 25 of 33


                                1                    13.2   If Default is “Curable.”        If the Default is a type that is curable by the
                                2   Debtors and the Debtors cure the Default within three (3) business days from the date of service
                                3   of such notice of the Default, the Default is voided, and the Debtors may then be allowed to use
                                4   Cash Collateral under the terms and conditions set forth in this Stipulation, and as provided in the
                                5   Budget.
                                6           14.      Cash Collateral Term.
                                7                    14.1   The authorization to use the Cash Collateral pursuant to this Stipulation
                                8   shall terminate as of the earliest of the following (the “Termination Date”):
                                9                           (a)    June 4, 2019;
                           10                               (b)    The occurrence of a Default; or
                           11                               (c)    The occurrence of the Effective Date of a confirmed plan of
                           12       reorganization.
                           13                        14.2   Notwithstanding the occurrence of the Termination Date or a Default, this
                           14       Stipulation may be extended by Hillair and the Debtor by written agreement without further order
                           15       of this Court.
                           16                        14.3   The Parties stipulate and agree to a continued cash collateral hearing to
                           17       occur on ________, 2019 at ___:00 __.m. in the above-captioned court or to such other date and
                           18       time as is convenient to the Court.
                           19               15.      No Modification or Stay of the Stipulation or Order.
                           20                        15.1   Unless expressly consented to in writing by Hillair, (a) this Stipulation, (b)
                           21       an Order approving this Stipulation, and (c) the rights and remedies of Hillair under the Loan
                           22       Documents and this Stipulation, shall not be subject to any stay, modification, alteration,
                           23       amendment, vacating, or reversal by any order of this Court or other tribunal.
                           24               16.      Power To Waive Rights; Duties To Third Parties.
                           25                        16.1   Hillair shall have the right to waive any of the terms, rights, and remedies
                           26       provided in this Stipulation or the Loan Documents (“Hillair Rights”), and shall have no
                           27       obligation or duty to any other party with respect to the exercise or enforcement, or failure to
                           28
      BUCHALTER
                                                                                       16
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000024
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                Desc
                                                            Main Document    Page 26 of 33


                                1   exercise or enforce any Hillair Rights. Any waiver by Hillair of any Hillair Rights shall not be or
                                2   constitute a continuing waiver. Hillair’s delay in or failure of exercising or enforcing any of
                                3   Hillair Rights shall neither constitute a waiver of such Hillair Rights, subject Hillair to any
                                4   liability to any other party, nor cause or enable any other party to rely upon or in any way seek to
                                5   assert as a defense to any obligations or indebtedness owed to Hillair.
                                6           17.     Reservation of Rights.
                                7                   17.1   This Stipulation is in addition to and without prejudice to Hillair’s right to
                                8   pursue any and all rights and remedies under the Bankruptcy Code, the Loan Documents, and any
                                9   other applicable agreement or law, including seeking an order prohibiting or restricting the
                           10       Debtors’ use of cash collateral, granting further or additional relief from the automatic stay,
                           11       providing for adequate protection, or imposing an injunction, and to object to applications for
                           12       allowance or payment of compensation of professionals retained pursuant to the Bankruptcy
                           13       Code.
                           14               18.     The Debtors’ Acknowledgment.
                           15                       18.1   Notwithstanding any other provision of this Stipulation, the Debtors
                           16       acknowledge and agree that (a) the Obligations are valid and indefeasible obligations of the
                           17       Debtors and their estate, in accordance with their terms; and (b) the liens and security interests in
                           18       favor of Hillair with respect to the Collateral, both prepetition and post-petition, including the
                           19       Cash Collateral, are valid, enforceable, perfected, and unavoidable under the Bankruptcy Code,
                           20       including Section 552, and any other applicable law. The Obligations shall include all reasonable
                           21       attorneys’ fees and costs incurred by Hillair in connection with the representation of Hillair in all
                           22       aspects of this matter, including the enforcement of its rights and remedies under the Loan
                           23       Documents and the representation of Hillair in all aspects of the Bankruptcy Case.
                           24               19.     No Action for Purposes of the One Form of Action Rule.
                           25                       19.1   The Debtors hereby waive each of the provisions of Code of Civil
                           26       Procedure Sections 726, 580a, 580b or 580d or other similar law which provide for an election of
                           27       remedies or an “action” to the extent such law is applicable.
                           28
      BUCHALTER
                                                                                    17
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000025
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                   Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02               Desc
                                                               Main Document    Page 27 of 33


                                1           20.      Notice.
                                2                    20.1      When notice is required in this Stipulation, it shall be delivered or served
                                3   upon the parties as follows:
                                4   If to Hillair:                                   Hillair Capital Management, LLC
                                                                                     345 Lorton Avenue, Suite 303
                                5                                                    Burlingame, California 94010
                                6   with a copy to counsel for Hillair, which        Steven M. Spector, Esq.
                                    shall not constitute notice hereunder:           Buchalter, a Professional Corporation
                                7                                                    1000 Wilshire Boulevard, 15th Floor
                                                                                     Los Angeles, California 90017
                                8                                                    Telephone: (213) 891-0700
                                                                                     Facsimile: (213) 896-0400
                                9
                                    If to the Debtors, as applicable:                Soobeez, Inc.
                           10                                                        3463 Foothill Boulevard
                                                                                     Glendale, California 91214
                           11
                                                                                     Scoobeez Global, Inc.
                           12                                                        3463 Foothill Boulevard
                                                                                     Glendale, California 91214
                           13
                                                                                     Scoobur, LLC
                           14                                                        3463 Foothill Boulevard
                                                                                     Glendale, California 91214
                           15
                                    with a copy to counsel for the Debtors,          Ashley M. McDow, Esq.
                           16       which shall not constitute notice                Foley & Lardner LLP
                                    hereunder:                                       555 South Flower Street, Suite 3300
                           17                                                        Los Angeles, CA 90071
                                                                                     Telephone: (213) 972-4500
                           18                                                        Facsimile: (213) 486-0065
                           19
                                            21.      Dismissal of Bankruptcy Case.
                           20
                                                     21.1      In the event that any of the Debtors’ bankruptcy cases are dismissed, the
                           21
                                    Debtors shall turnover all Cash Collateral then held in its possession to Hillair within five (5)
                           22
                                    business days from the date that Hillair provides notice of its turnover demand to the parties
                           23
                                    specified in paragraph 20. This provision shall survive the termination of this Stipulation, the
                           24
                                    dismissal of the applicable Bankruptcy Case, and shall be binding on the applicable Debtors and
                           25
                                    may be enforced under bankruptcy and non-bankruptcy law.
                           26

                           27

                           28
      BUCHALTER
                                                                                        18
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000026
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB               Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                Desc
                                                           Main Document    Page 28 of 33


                                1           22.     No Responsible Person Liability.
                                2                   22.1   In making decisions or in taking other actions reasonably related to the
                                3   Debtors’ Cash Collateral Motion or this Stipulation, Hillair shall have no liability to any third
                                4   party including creditors and equity interest holders of the Debtors. Hillair shall not be deemed to
                                5   be in control of the operations of the Debtors or to be acting as a “responsible person,” “owner”
                                6   or “operator” with respect to the operation or management of the Debtors.
                                7           23.     No Agreement to Provide Financial Accommodation.
                                8                   23.1   This Stipulation shall not impose any duty or obligation to provide any
                                9   financing or financial accommodation to the Debtors, or to any other entity, to collect, sell, lease
                           10       or otherwise dispose of any of the Collateral, to proceed against any entity, to proceed against or
                           11       exhaust any security, or to otherwise pursue any of Hillair’s Rights.
                           12               24.     Access to the Debtors’ Books and Records.
                           13                       24.1   Hillair shall have full, complete, unqualified and unlimited access to the
                           14       books and records of the Debtors during normal business hours for the purpose of inspection,
                           15       photocopying and audit upon 24 hours’ notice from Hillair to the Debtors.
                           16               25.     Miscellaneous Provisions.
                           17                       25.1   Jointly Negotiated Stipulation.      This Stipulation is the product of
                           18       negotiation among the parties hereto and represents the joint, conceived, bargained for and agreed
                           19       upon language mutually determined by the parties to express their intentions in entering into this
                           20       Stipulation. Any ambiguity or uncertainty herein shall be deemed to be caused by, or attributable
                           21       to, all parties collectively. In any action to enforce or interpret this Stipulation, it shall be
                           22       construed in a neutral manner and no term or condition herein shall be construed more or less
                           23       favorably to any one party or groups of parties.       Each party will act in good faith in the
                           24       performance of its obligations hereunder.
                           25                       25.2   Consent to Entry of Order. The parties each consent to entry of an order
                           26       approving this Stipulation.
                           27

                           28
      BUCHALTER
                                                                                    19
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000027
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB                Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                  Desc
                                                            Main Document    Page 29 of 33


                                1                   25.3   Binding Effect. This Stipulation shall be binding upon Hillair and the
                                2   Debtors and their respective successors and assigns, including any trustee appointed in this
                                3   Bankruptcy Case or any subsequently converted bankruptcy case of the Debtors. This Stipulation
                                4   shall also inure to the benefit of Hillair and the Debtors, and their respective successors and
                                5   assigns.
                                6                   25.4   Counterparts. This Stipulation may be executed in counterparts, and such
                                7   signatures may be by facsimile.
                                8                   25.5   Time of the Essence. Each of the parties expressly acknowledges and
                                9   agrees that time is of the essence and that all dates and time periods provided for in this
                           10       Stipulation are absolute and final.
                           11                       25.6   Survival of Terms. Notwithstanding any term to the contrary herein with
                           12       the exception of paragraph 21, the terms and conditions of this Stipulation shall apply only during
                           13       the term of this Stipulation prior to the Termination Date, provided, however, that the rights and
                           14       remedies granted Hillair shall survive the term of this Stipulation and Termination Date.
                           15                       25.7   No Benefit to Non-Parties. This Stipulation is not intended, nor shall it be
                           16       construed or deemed to confer any rights, powers or privileges on any entity that is not the
                           17       Debtors or Hillair as express signatories to this Stipulation. Specifically, no benefit is extended to
                           18       any surety or guarantor of the obligations, and Hillair reserves all of its rights with respect to such
                           19       non-parties.
                           20                       25.8   Further Assurances. Debtor is authorized and shall perform all acts and
                           21       execute and deliver to Bank all agreements, financing statements, instruments or documents as
                           22       may be reasonably requested by Bank to effectuate the terms of this Stipulation or as
                           23       contemplated herein.
                           24

                           25

                           26

                           27

                           28
      BUCHALTER
                                                                                     20
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000028
                                    BN 36480565v2
                       Case 2:19-bk-14989-WB               Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02              Desc
                                                           Main Document    Page 30 of 33


                                1   IT IS SO STIPULATED:
                                2   DATED:                                    BUCHALTER, a Professional Corporation
                                3

                                4                                             By:
                                                                                               STEVEN M. SPECTOR
                                5                                                            ANTHONY J. NAPOLITANO
                                6                                                   Attorneys for Secured Creditor Hillair Capital
                                                                                    Management, LLC
                                7

                                8
                                    DATED:                                    FOLEY & LARDNER, LLP
                                9

                           10
                                                                              By:
                           11                                                                    ASHLEY M. McDOW
                           12                                                       Attorneys for the Debtors
                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
                                                                                 21
A PROFES SION AL CORPORAT ION               [PROPOSED] STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                                                                                   Exhibit 1, Page 000029
                                    BN 36480565v2
          Case 2:19-bk-14989-WB                     Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                                     Desc
                                                    Main Document    Page 31 of 33
                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
BUCHALTER, 1000 Wilshire Blvd, Suite 1500, Los Angeles, CA 90017
A true and correct copy of the foregoing document entitled (specify) HILLAIR CAPITAL MANAGEMENT, LLC’S NOTICE
OF MOTION AND MOTION TO APPROVE TERMS OF PROPOSED STIPULATION FOR INTERIM USE OF CASH
COLLATERAL will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 16, 2019        , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

     •    Alvin Mar alvin.mar@usdoj.gov
     •    Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com
     •    Rejoy Nalkara rejoy.nalkara@americaninfosource.com
     •    Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
     •    David L. Neale dln@lnbyb.com
     •    Gregory M Salvato gsalvato@salvatolawoffices.com,
          calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
     •    Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
     •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 16, 2019        , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 16, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

VIA COURIER
Presiding Judge
Hon. Julia W. Brand
U.S. Bankruptcy Court – Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012




May 16, 2019                    Sandra Alarcon                                                 /s/ Sandra Alarcon
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 2:19-bk-14989-WB                     Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                                      Desc
                                                   Main Document    Page 32 of 33

Debtor                                                         Debtor
Scoobeez, Inc.                                                 Debtor
3463 Foothill Blvd.                                            Scoobeez Global, Inc.
Glendale, CA 91214                                             3463 Foothill Blvd.
                                                               Glendale, CA 91214

Debtor                                                         Alissa Guler
Scoobur LLC                                                    c/o Albert G. Stoll, Jr.
3463 Foothill Blvd.                                            55 Francisco Street
Glendale, CA 91214                                             Suite 403
                                                               San Francisco, CA 94133

Avitus, Inc.                                                   CT Corporation System
c/o David M. Wagner, Esq.                                      as Representative
Crowley Fleck, PLLP                                            Attn: SPRS
P.O. Box 10969                                                 330 N. Brand Blvd., Suite 700
Bozeman, MT 59719                                              Glendale, CA 91203

Emil Davtyan                                                   Hillair Capital Management LLC
Davtyan Professional Law Corp.                                 330 Primrose Road
21900 Burbank Blvd., Suite 300                                 Suite 660
Woodland Hills, CA 91367                                       Burlingame, CA 94010

Jassim M. Addal                                                Maria Salgado
c/o Law Office of Arash Alizadeh                               c/o Nicholas J. Tsakas, Esq.
7545 Irvine Center Drive                                       4267 Marina City Drive
Suite 200                                                      Suite 512
Irvine, CA 92618                                               Marina Del Rey, CA 90292

App Group International, LLC                                   Azad Baban
85 Broad Street, 17th Floor                                    c/o Justin Silverman, Esq.
New York, NY 10004                                             Reisner & King LLP
                                                               14724 Ventura Blvd., Suite 1210
                                                               Sherman Oaks, CA 91403

De'Von Walker                                                  Garo and Aroussiak Dekirmendjian
c/o David Yeremian & Associates, In                            c/o Bulldog Commercial Real Estate
535 N. Brand Blvd., Suite 705                                  Attn: John Raudsep, President
Glendale, CA 91203                                             3634 Woodcliff
                                                               Sherman Oaks, CA 91403

Hop Capital                                                    LeClairRyan
323 Sunny Isles Blvd., Suite 501                               44 Montgomery Street, Suite 3100
Sunny Isles Beach, FL 33160                                    San Francisco, CA 94104

Marwan Griffin                                                 AT&T Corp.
c/o Aegis Law Firm, PC                                         c/o CT Corporation
9811 Irvine Center Drive                                       818 Seventh Street, Suite 930
Suite 100                                                      Los Angeles, CA 90017
Irvine, CA 92618

Bernardo Parra                                                 Deputy General Counsel
c/o Mancini Law Group, P.C.                                    The Hertz Corporation
7170 W. Grand Avenue                                           8501 Williams Rd., 2DO40
Elmwood Park, IL 60707                                         Estero, FL 33928

GTR Source LLC                                                 Jacob Lee DeGough
1006 Monmouth Ave                                              c/o Glenn Law Firm
Lakewood, NJ 08701                                             1017 William D. Tate Ave.
                                                               Suite 100
                                                               Grapevine, TX 76051

Lockton Companies, LLC                                         Minas Sarafian
Attn: Nate Mundy, COO                                          c/o Simonian & Simonian, PLC
Lockton Insurance Brokres, LLC                                 144 N. Glendale Ave., #228
725 S. Figueroa, 35th Floor                                    Glendale, CA 91206
Los Angeles, CA 90017

Mostafa Joharifard                                             Pex Cards
1651 E. Edinger Ave.                                           462 7th Avenue
Suite 100                                                      21st Floor
Santa Ana, CA 92705                                            New York, NY 10018


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
          Case 2:19-bk-14989-WB                    Doc 61 Filed 05/16/19 Entered 05/16/19 18:45:02                                      Desc
                                                   Main Document    Page 33 of 33
Raef Lawson                                                    Kirk Davis
8601 Lincoln Blvd.                                             c/o Law Offices of Daniel A. Kaplan
Ste. 180-276                                                   555 W. Beech St., Suite 230
Los Angeles, CA 90045                                          San Diego, CA 92101

Sean McNair                                                    Nate Mundy, COO
c/o Hamed Yazdanpanah &                                        Lockton Companies, LLC-Pacific Seri
Associates                                                     Lockton Insurance Brokres, LLC
9454 Wilshire Blvd., 6th Floor                                 725 S. Figueroa, 35th Floor
Beverly Hills, CA 90212                                        Los Angeles, CA 90017

Premier Business Bank                                          Roy Castelanos
700 S. Flower Street, #2000                                    c/o Employees' Legal Advocates, LLP
Los Angeles, CA 90017                                          811 Wilshire Blvd.
                                                               Suite 800
                                                               Los Angeles, CA 90017

The Hertz Corporation                                          Salvador Rivas
Attn: Casey Rodriguez, Division VP                             c/o Law Offices of Daniel A. Kaplan
2 Schoephoester Road                                           555 W. Beech St., Suite 230
Windsor Locks, CT 06096                                        San Diego, CA 92101

Peter Rosenthal Irrevocable Trust                              Queen Funding LLC
dated 10/31/2012                                               2221 NE 164 ST
3450 N. Verdugo Rd.                                            North Miami Beach, FL 33160
Glendale, CA 91208

Steve & Millessa Oberhauser                                    Hamed Yazdanpanah & Associates
c/o Sanders Bajwa LLP                                          9454 Wilshire Blvd., 6th Floor
919 Congress Ave., Suite 750                                   Beverly Hills, CA 90212
Austin, TX 78701

Scoobeez SD, LLC                                               Arturo Vega, et. al.
c/o Law Offices of Daniel A. Kaplan                            c/o Eric K. Yaeckel
555 W. Beech St., Suite 230                                    Sullivan Law Group, APC
San Diego, CA 92101                                            2330 Third Ave.
                                                               San Diego, CA 92101

Edvin Amzayan,                                                 Enterprise Holdings, Inc.
c/oState of CA Dept. of Industrial Relations                   600 Corporate Park Drive
Labor Commission Office                                        Saint Louis, MO 63105
455 Golden Gate Ave., 10th Floor
San Francisco, CA 94102

Imran Firoz                                                    NexGen Capital, LLC
c/o Brent Finch                                                c/o David Neale
Brent Finch Law                                                Levene Neale Bender
27200 Agoura Rd., Ste. 102                                     10250 Constellation Blvd., #1700
Agoura Hills, CA 91301                                         Los Angeles, CA 90067




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
